DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 14 March 2022 has been entered. Claims 1, 3, 8, 12-15 have been amended. Claims 2 and 9 have been cancelled. No claims have been added. Therefore, claims 1, 3-8 and 10-15 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the limitation of "the operation adjusting the humidity among the adjusting operations that comprises opening a part of the device worn on the user body to adjust humidity", as recited in lines 4-5 of claim 1 and lines 64-65 of claim 15, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 3-6 recite “a plurality of sensors configured to sense sensing data related to the user body and generate body condition information comprising information about a temperature, a humidity and a vibration of at least one part of the user body among a plurality of parts including a head, a hand, a foot, and a stomach of the user body; an operation implementing device comprising a circuitry and configured to perform a health care operation having an operation state from among a plurality of operation states” and lines 59-62 recite “wherein the health care operation performed for the at least one recommendation part comprises the operation adjusting the humidity among the adjusting operations that comprises opening a part of the electronic device worn on the user body to adjust the humidity of the at least one recommendation part”. The applicant’s specification discloses that “As shown therein, the electronic devices 1 may be worn on a user's head, hand, foot, stomach, etc. Each electronic device 1 is capable of sensing temperature, humidity, vibration, applied pressure, etc. and transmitting sense results to the display device 2”, see page 10 lines 2-6 of the applicant’s specification, and “the electronic device 1 in this specification is worn on a user's foot and provides the health care function to a user, but the scope of the present invention is not limited thereto”, see page 13 lines 1-7. In figures 3-9 of the applicant’s drawings, the electronic device 1 is shown to be a shoe including the massage unit having the plurality of projections 400 in fig. 4, a temperature adjuster 800 in fig. 8 and a humidity adjuster 900 in fig. 9. However, there appears to be no disclosure of an electronic device including the plurality of sensors that are capable of sensing data related to the user’s head, hand and stomach. It appears that the only electronic device capable of sensing and performing the health care operations, related to the adjustment of temperature, humidity and vibration, is that of the electronic device that is worn on the user’s foot and, therefore, the disclosed electronic device would not be able to sense data nor perform health care operations on the head, hand and stomach of the user. Therefore, applicant's originally filed disclosure fails to provide adequate written description of the limitations of claim 1 as recited above.
Regarding claim 1, lines 22-24 recite “the health care operation comprises adjusting operations that adjust the temperature, the humidity and the vibration of the at least one part of the user body”. The applicant’s specification discloses “As shown therein, the electronic devices 1 may be worn on a user's head, hand, foot, stomach, etc. Each electronic device 1 is capable of sensing temperature, humidity, vibration, applied pressure, etc. and transmitting sense results to the display device 2”, see page 10 lines 2-6 of the applicant’s specification, “To provide the massage function, the operation implementator 203 may include the massage unit, and the massage unit is arranged corresponding to a certain part of a user's body and includes a plurality of projections 400 of which protrusion is selectively achieved”, see page 13 line to page 14 line of the applicant’s specification and “The plurality of projections 400 is configured to selectively protrude and provide acupressure to a user's foot, thereby having the massage function”, see page 15 lines of the applicant’s specification. Figures 3-7 show the massage unit of the operation implementator 203 and show the plurality of projections 400. However, there appears to be no structure or embodiment of the massage unit that is able to perform vibration since the plurality of projections 400 are disclosed as providing acupressure and there is no disclosure of the operation implementator 203 controlling the massage unit to provide vibration with the plurality of projections 400. Therefore, applicant's originally filed disclosure fails to provide adequate written description of adjusting the vibration of the at least one part of the user body as recited above.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, lines 4-5 (claim 1) and lines 64-65 (claim 15) recite the limitation of "the operation adjusting the humidity among the adjusting operations that comprises opening a part of the electronic device worn on the user body to adjust humidity" and it is unclear what components would be required to allow the humidity adjusting device to open the part of the of the electronic device.
Regarding claims 1, 8 and 15, lines 3-6 (claims 1 and 8) and lines 6-9 (claim 15) recite “a plurality of sensors configured to sense” … “information about a temperature, a humidity and a vibration of” … “a stomach of the user body” and it is unclear how the sensors, on the wearable electronic device, are able to sense said information of the stomach. It appears that the sensed information is related to the region over the stomach, such as the torso of the user, rather than the stomach itself.
Regarding claims 1 and 8, lines 19-24 (claim 1) recite “control the operation implementing device to perform the health care operation” … “the health care operation comprises adjusting operations that adjust the temperature, the humidity and the vibration of the at least one part of the user body” and it is unclear what component of the operation implementing device performs the adjusting operations. It would appear that missing components, such as a temperature adjuster, a humidity adjuster and a massage device, would be required to perform the claimed limitation. Claim 8 recites similar limitations, of the operation implementing device performing the adjusting operations, in lines 7-9 and lines 18-20 and is rejected for the same reasons as claim 1 above. 
Regarding claims 1, 8 and 15, lines 29-31 (claim 1), lines 24-26 (claim 8) and lines 17-19 (claim 15) recite “the operation state information comprises information about” … “a time of the adjusting operations” and it is unclear what component determines the time of the adjusting operations. It would appear that a missing component, such as a timer, would be required to perform the claimed limitation.
Regarding claim 15, lines 5-13 and lines recite “the external device is configured to sense, by using a plurality of sensors” … “perform a health care operation having an operation state from among a plurality of operation states with regard to the user body, based a user selection from among the plurality of operation states of the external device, wherein the health care operation comprises adjusting operations that adjust the temperature, the humidity and the vibration of the at least one part of the user body” and it is unclear what component of the operation implementing device performs the adjusting operations of the temperature adjustment and vibration adjustment. It would appear that missing components, such as a temperature adjuster and a massage device, would be required to perform the claimed limitation.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (10,956,956 B2) in view of Rice et al. (2013/0213147 A1), Siores et al. (GB 2,444,393 A) Wu (2016/0263375 A1), Shafieloo (2016/0030281 A1), Martin (2004/0118831 A1), Flechsig et al. (2005/0235523 A1), Pang (2009/0193680 A1), Proud (2014/0247147 A1) and Shim (2010/0170116 A1).
Regarding claim 1, in figures 3-5 Bhardwaj discloses an electronic device (wearable items/sensors 316) to be worn on a user body (the electronic device 316 are shoes worn on the feet of the user, aside from other wearable items/sensors 302-314, see fig. 3), the electronic device 316 comprising: a plurality of sensors configured to sense sensing data related to the user body and generate body condition information comprising information about a temperature of at least one part of the user body among a plurality of parts including the feet of the user body (the electronic device 316 includes a plurality of sensors including a moisture sensor, a contact sensor, a galvanic skin response sensor and a temperature sensor and the plurality of sensors provide sensing data related to the user body such as the skin temperature of the user and the weight of the user, see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8); a communication circuitry (the electronic device 316 includes a Bluetooth module to wirelessly communicate with other wearable items/sensors 302-314, see col. 6 line 55 to col. 7 line 3) configured to communicate with an external device (computing device 320; the electronic device 316 wirelessly communicates with the external device 320 to provide the sensing data to the external device 316, see col. 6 line 55 to col. 7 line 3); and a processor (the external device 320 includes a processor, see col. 7 line 63 to col. 8 line 2) configured to: control the communication circuitry to transmit the body condition information to the external device 320 (the processor controls the communication circuitry to have the external device 320 receive the sensing data, including the body condition information, from the electronic device’s 316 plurality of sensors, see col. 7 lines 26-42), wherein the external device 320 is configured to receive the body condition information (the external device 320 receives the sensing data from the electronic device 316, see col. 7 lines 26-42), and analyze user's present health conditions by analyzing the user’s weight change by comparing the user’s current change in weight with a weight gain trend (the plurality of sensors include pressure sensors to determine the user’s weight, the sensed weight being used to determine the user’s weight change, see col. 15 lines 31-53; the sensed weight change being sent to a sensor data analysis module 404, the sensor data analysis module 404 using the data to determine if the weight change, when compared to a previously recorded predetermined weight gain trend with a user profile module’s 406 user profile information, requires to change their level of physical activity or dietary habits, see col. 16 line 31 to col. 17 line 28 and col. 19 lines 10-23), wherein the processor is further configured to: display a recommendation interface on a display 321 (the external device 320 includes an interface and the processor controls the external device 320 to display a recommendation, based on the analysis of the sensing data, via display 321, see col. 7 lines 35-42 and col. 16 lines 47-60), the recommendation interface comprising at least one recommended item corresponding to the user’s change in weight that is recommended based on the user's present health conditions (a plurality of recommended items are provided to the user on the recommendation interface, the plurality of recommended items including a recommended physical activity and duration of said physical activity, a recommended diet and a recommended shoe product, see col. 16 line 47 to col. 17 line 16). 
Bhardwaj discloses everything as claimed but lacks a detailed description of the plurality of sensors sensing data for and generating body condition information comprising information about a humidity of the plurality of parts of the user.
However, in figure 3 Rice teaches that body condition information of the user comprises information about the humidity of a part of the user body (a humidity sensor senses the humidity of the part of the user body, see para. [0187], the sensed humidity being sent to a processor 202, see para. [0186]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhardwaj’s electronic device with the addition of a humidity sensor to obtain humidity data of the part of the user body as body condition information, as taught by Rice, to record performance data of the user while the wearable device is in use, see para. [0094] of Rice.
The modified Bhardwaj device discloses everything as claimed but lacks a detailed description of the plurality of sensors sensing data for and generating body condition information comprising information about a vibration of the plurality of parts of the user.
However, in figures 3 and 5A Siores teaches that a wearable electric device includes an vibration sensor for sensing data and generating body condition information comprising information about a vibration of the foot of the user (the wearable electric device is worn on the feet of the user, see page 2 lines 28-34, and includes the vibration sensor, which is an electromechanical sensor, for detecting mechanical vibratory signals emitted from the user’s users body, see page 2 lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj electric device with the addition of a vibration sensor to obtain vibration data of the part of the user body as body condition information, as taught by Siores, to be able to allow the electric device to detect and monitor body tremors caused by the user, see page 2 lines 5-6 and lines 38-42 of Siores.
The modified Bhardwaj device discloses everything as claimed but lacks a detailed description of an operation implementing device comprising a circuitry and configured to perform a health care operation having an operation state from among a plurality of operation states; control the communication circuitry to transmit the body condition information and operation state information of the operation implementing device to the external device, receive user control information from the external device through the communication circuitry, the user control information including a user selection from among the plurality of operation states of the operation implementing device based on the transmitted operation state information, and control the operation implementing device to perform the health care operation of the operation state corresponding to the user selection included in the received user control information. 
However, in figures 1-8 Wu discloses an electronic device 2 to be worn on a user body (the electronic device is worn on the feet on the user, see para. [0033]), the electronic device 2 comprising: an operation implementing device 21 comprising circuitry and configured to perform a health care operation having an operation state from among a plurality of operation states (the operation implementing device 21, comprising circuitry used to connect to a motherboard 241, performs a health care operation having a state of a plurality of states including a state of providing an electro-therapeutic massage and a state of using a sensor 22/23 to generate the user’s body condition information, see paras. [0040]-[0042]); a communication circuitry 242 configured to communicate with an external device 3 (the communication circuitry 242 uses Bluetooth to communicate with the external device 3, see para. [0037]); and a processor (motherboard 241) configured to: control the communication circuitry 242 to transmit the body condition information and operation state information of the operation implementing device 21 to the external device 3 (the processor 241 controls the communication circuitry 242 to transmit the body condition information and operation state information of the operation implementing device 21 to the external device 3 so that the user or medical experts can analyze the data, see paras. [0037]-[0039] and [0042]), receive user control information from the external device 3 through the communication circuitry 242 (the user provides controller information via the external device 3 and communication circuitry 242, see paras. [0037]-[0039] and [0042]), the user control information including a user selection from among the plurality of operation states of the operation implementing device 21 based on transmitted operation state information (the user chooses to select a plurality of operation states including the operation implementing device 21 providing a plurality of user customized massages, where the massage parameters are varied, and including an operation state where the operation implementing device 21 senses and records user body condition information, see paras. [0037]-[0039] and [0042]), and control the operation implementing device 21 to perform the health care operation of the operation state corresponding to the user selection included in the received user control information (the user 21 uses the external device 3 to transmit a user selection, that the user selected via the external device 3 which includes user control information, both of which are sent to the processor 241, via the communication circuitry 242, so that the processor 241 can actuate the operation implementing device 21 to perform a health care operation, see paras. [0037]-[0039] and [0042]), the health care operation comprises an adjusting operation of adjusting a massage applied to the foot of the user body (the operation implementing device 21 is a positively and negatively charged conductive insole having an anode 22, having a positive charge, and cathode 23, having a negative charge, to provide a low frequency electromassage to the foot of the user, see paras. [0033] and [0037]), the operation state information comprises information about the at least one part of the user body to which the health care operation is applied (the operation state information includes the physiological signals of the foot, see para. [0040]), a time of the adjusting operations of the health care operation (the user can view and set a duration for the adjusting operation of the health care operation of the massage, see para. [0040]), and a strength of the adjusting operations of the health care operation (the user can view and set a strength for the adjusting operation of the health care operation of the massage, see fig. 4 and para. [0040]), wherein the processor 241 is further configured to receive user control information in response to a user input changing the at least one part of the user body to another part of the user body and the user input including changing the time and strength of the health care operation (the electronic device is worn over a part of the body includes both feet of the user, see para. [0011] and [0016], and the user inputs the desired foot to apply the massage to, a desired strength and a desired time of the massage, see para. [0040]), the processor 241 changing the health care operation from the at least one part to the other part of the user body and the processor 241 changing the time and strength of the adjusting operations of the health care operation to correspond to the another adjusting operation (the processor 241 changes the massage health care operation to target the selected part of the user body and changes the time and strength to correspond to the user selected time and strength, see para. [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj device to include an operation implementing device configured to perform a health care operation having an operation state from among a plurality of operation states, to have modified the modified Bhardwaj processor to control the operation implementing device and to control the communication circuitry to transmit the operation state information of the operation implementing device to the external device and to receive user control information from the external device, as taught by Wu, to be able to allow the electronic device to provide a massage to the user and to allow the user to be able to adjust and control the electronic device to improve the comfort of the user.
The modified Bhardwaj device discloses the user control information including a user selection from among the plurality of operation states of the operation implementing device based on the transmitted operation state information and discloses that the processor provides a recommendation to the user based on the body condition information (the user control information includes the user selection from among the plurality of operation states of the operation implementing device 21, see paras. [0037]-[0039] and [0042] of Wu; the processor controlling sensor data analysis module 404 to analyze body condition information to provide a recommendation to the user, see col. 16 line 31 to col. 17 line 28 and col. 19 lines 10-23 of Bhardwaj), but lacks a detailed description of the user selection from among the plurality of operation states of the operation implementing device being based on transmitted body condition information and transmitted operation state information.
However, in figures 2-3 and 20 and Shafieloo teaches that an external device 15 includes a user selection from among the plurality of operation states of the operation implementing device 110 is based on transmitted body condition information and transmitted information about the operation state or that the user control information comprises information for controlling a recommendation selected via the user interface (the operation implementing device 110 includes sensors which receive body condition information data, as range of motion and movement data of the foot of the user, from the user and the external device 15 includes a user interface, which analyzes the body condition information, and displays suggestions to the user in the form of modified treatment patterns, treatment durations and treatment intensities for the user to select so that the user is capable of receiving a personalized massage based on their body condition information, see abstract and paras. [0013], [0043]-[0050], [0053], [0058] and [0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj processor, sensors and external device to have a user selection based on transmitted body condition information and transmitted information about the operation state, as taught by Shafieloo, to more effectively treat a user experiencing pain in the part of the body that the device is worn over, see paras. [0011] and [0016] of Shafieloo. 
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the temperature of the at least one part of the user body.
However, in figures 1-2 Martin teaches that a health care operation comprises adjusting a temperature of a part of the user body (a thermoelectric module 10 adjusts the temperature of the foot of the user when a temperature sensor 13 senses a temperature outside of a desired temperature range, see paras. [0033]-[0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj device with the addition of a thermoelectric module and to have modified the modified Bhardwaj processor to perform a health care operation of adjusting a temperature of a part of the user body based on the temperature sensor, as taught by Martin, to provide more comfort to the user when the wearable device is worn.
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the humidity of the at least one part of the user body.
However, in figures 2 and 5B Flechsig teaches that a health care operation comprises adjusting a humidity of a foot of the user body (a fan 3 is placed at the toe region 7 of the shoe and, when a thermal switch 22 senses that the temperature within the shoe is too high, the fan 3 is actuated to blow air into the shoe to adjust the humidity, by moving air with excessive moisture away from the shoe’s interior, of the shoe, see fig. 2 and paras. [0029]-[0030]; additionally, an ON/OFF switch 12 allows the user to control when the fan 3 is turned off and on, see fig. 5B and para. [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the and to have modified the  modified Bhardwaj processor to perform a health care operation of adjusting a humidity of a part of the user body based on sensor feedback, as taught by Flechsig, to provide a practical and affordable way to eliminate the discomfort associated with wearing shoes for an extended period of time, see para. [0006] of Flechsig. 
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the vibration of the at least one part of the user body.
However, in figures 1-2 Pang teaches that a pulse generator 40 of a conductive shoe sole 10 has a positive pole 21 and a negative pole 22 that generate a vibration massage to the user (the pulse generator 40 receives control instruction, via remote control signal receiver 60, from a user operating a remote, the pulse generator 40 generating a pulsating vibratory massage to the foot when instructed by the user, see paras. [0025]-[0026] and [0030]; the pulse generator 40 including the intensity of the pulsating vibratory massage, see paras. [0033], [0042] and [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor and insole of the modified Bhardwaj device to adjust a vibration applied to the user’s foot and to have the operation state information to include information about vibration the foot of the user, as taught by Pang, to provide an alternative massage to the user.
The modified Bhardwaj device discloses everything as claimed including that the plurality of sensors generate body condition information regarding the temperature of the plurality of parts of the user (the plurality of sensors generate body condition information related to the user’s skin temperature, see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8 of Bhardwaj), but lacks a detailed description of analyzing the user’s present health conditions by comparing a change rate in temperature of the at least one part of the user body with a predetermined change rate in temperature of the at least one part of the user body. 
However, in figures 3 and 26 Proud teaches that a monitoring device 10 analyzes a user’s present health conditions by comparing a change rate in temperature with a predetermined change rate in temperature of the user’s body that is pre-defined in reference health information (the monitoring device 10 includes sensors 14 which obtain body condition information include the user’s skin temperature, see para. [0232], and analyzes the change rate in the skin temperature by comparing the change rate in the skin temperature with a baseline change rate in skin temperature, the monitoring device 10 displaying the analyzed user present health conditions to the user, see para. [0209] lines 1-4 and paras. [0255]-[0256]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj external device with the addition of analyzing the user’s present health conditions by comparing a change rate in temperature with a predetermined change rate in temperature, as taught by Proud, to be able to allow the external device to provide up-to-date feedback regarding the user’s health status.
The modified Bhardwaj device discloses everything as claimed including that the plurality of sensors includes the humidity sensor, as taught by Rice, to generate body condition information regarding the humidity of the plurality of parts of the user (the plurality of sensors generates body condition information related to the humidity of the user, see paras. [0186]-[0187] of Rice and see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8 of Bhardwaj), but lacks a detailed description of analyzing the user’s present health conditions by comparing the humidity of the at least one part of the user body with a predetermined humidity of the at least one part of the user body that is pre-defined in reference health information. 
However, Bhardwaj discloses that the external device analyzes the user’s present health conditions by comparing the change rate of information of the body condition information with a predetermined change rate of the information of the body condition information that is pre-defined in the reference health information (the information of the body condition information is the weight change of the user and the information is compared to a weight change trend that is part of the user profile information provided by the user profile module 406, see col. 16 line 31 to col. 17 line 28 and col. 19 lines 10-23 of Bhardwaj). The modified Bhardwaj device further discloses that a monitoring device 10 includes sensors 14 which obtain a variety of body condition information parameters related to the user’s health, see para. [0232], and that the monitoring device 10 obtains and compares a sensor 14 signal with a pre-defined threshold to determine if an alert is to be provided to the user, the monitoring device 10 displaying the analyzed user present health conditions to the user, see para. [0209] lines 1-4 and paras. [0255]-[0256]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj external device to compare the humidity of the part of the body with a predetermined humidity that is pre-defined in reference health information for the part of the body, as taught by Proud, to be able to allow the external device to provide additional up-to-date feedback regarding the user’s health status.
The modified Bhardwaj device discloses that the recommendation user interface comprising at least one recommended item corresponding to at least one recommendation part of the user body among the plurality of parts, a recommended time of the adjusting operations of the health care operation, and recommended strength of the adjusting operations of the health care operation, that are recommended based on the user's present health conditions (the user’s body condition information is used to determine if the current treatment regimen applied to the user’s body, provided by the operation implementing device 110, is effective to treat the user’s current health condition, the operation state information being adjusted to provide an updated treatment regimen to the user when the present body condition of the user is compared and analyzed against the user’s predetermined reference health information, provided as user entered data related to pain experienced by the user, the updated treatment regimen including a recommended strength and time for the adjusted health care operation, see paras. [0049]-[0052] of Shafieloo; the processor 241 identifying a recommended part, being the user’s foot, which the health care operation is applied to, see paras. [0039]-[0042] of Wu), receive the user control information in response to a user input changing the at least one part of the user body to the at least one recommendation part and changing at least one adjusting operation to another adjusting operation having the recommended time and the recommended strength among the adjusting operations (the recommended part, as taught by Wu, and updated adjusting operation having the recommended time and recommended strength, as taught by Shafieloo, are displayed to the user and, therefore, the user is able to provide user input as user control information when the user inputs confirmation of the updated part and adjusting operation, see paras. [0037]-[0039] and [0042] of Wu and see paras. [0049]-[0052] of Shafieloo), change the health care operation from the at least one part to the at least one recommendation part and change a time and a strength of the adjusting operations of the health care operation to correspond to the another adjusting operation (the processor modifies the health care operation to use the recommended part, the recommended time and the recommended strength, see paras. [0049]-[0052] of Shafieloo and see paras. [0037]-[0039] and [0042] of Wu).
The modified Bhardwaj device discloses that the health care operation performed for the at least one recommendation part comprises the operation of adjusting the humidity among the adjusting operations includes the processor controlling a fan, placed on a toe section of the electronic device (see fig. 2 of Flechsig), based on the analyzed user's present health conditions, as disclosed by Bhardwaj, where the users present health conditions being as determined by the humidity sensor, as taught by Rice and Flechsig, such that the fan moves air with excessive moisture away from the interior of the electronic device, as taught by Flechsig, but lacks a detailed description of the operation of adjusting the humidity comprising opening a part of the electronic device worn on the user body to adjust the humidity of the at least one recommendation part.
However, in figures 5B and 6A-6B Shim teaches that an operation of adjusting the humidity comprising opening a part 35 of a device 10 worn on the user body to adjust the humidity of the foot of the user body (a pump 31 includes the part 35, the part being a valve that opens to allow the pump 31 to move moist air away from the shoe’s interior, the moist air traveling through the part 35 and exiting via an exhaust opening 34, see paras. [0171] and [0267] lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fan of the modified Bhardwaj device with the part of Shim's device since it is merely a substitution of one known type of humidity adjuster with another known type of humidity adjuster, and it appears that the modified Bhardwaj device would perform equally well when adjusting the humidity of the electronic device.
	Regarding claim 3, the modified Bhardwaj device discloses that the operation implementing device comprises at least one of a temperature adjusting device comprising a circuitry and configured to adjust the temperature of the part of the user body (the temperature adjusting device 10 comprises a control circuit 12 to adjust the temperature of the foot of the user when a temperature sensor 13 senses a temperature outside of a desired temperature range, see figs. 1-3 and paras. [0033]-[0035] of Martin).
	Regarding claim 8, the modified Bhardwaj device discloses everything as recited in claim 1. The modified Bhardwaj device further disclosing a method of controlling an electronic device to be worn on a user body, the method comprising: sensing, by a plurality of sensors of the electronic device (as disclosed by Bhardwaj), sensing data related to the user body and generating body condition information comprising information about a temperature (as disclosed by Bhardwaj), a humidity (as taught by Rice) and a vibration (as taught by Siores) of at least one part of the user body among a plurality of parts including feet of the user body (as disclosed by Bhardwaj; performing, by an operation implementing device of the electronic device (as taught by Wu), which comprises a circuitry (as taught by Wu), a health care operation having an operation state from among a plurality of operation states (as taught by Wu); transmitting, by a communication circuitry of the electronic device (as disclosed by Bhardwaj), the body condition information and operation state information to an external device (as disclosed by Bhardwaj and as taught by Wu); receiving, by the communication circuitry, user control information from the external device (as disclosed by Bhardwaj), the user control information including a user selection from among the plurality of operation states of the operation implementing device based on the transmitted body condition information and the transmitted operation state information (as disclosed by Bhardwaj and as taught by Wu and Shafieloo); and performing the health care operation of the operation state corresponding to the user selection included in the received user control information (as taught by Wu), wherein the health care operation comprises adjusting operations that adjust the temperature (as taught by Martin), the humidity (as taught by Flechsig and Shim), and the vibration (as taught by Pang) of the at least one part of the user body, wherein the operation state information comprises information about the at least one part of the user body to which the health care operation is applied (as taught by Wu), a time of the adjusting operations of the health care operation (as taught by Wu), and a strength of the adjusting operations of the health care operation (as taught by Wu), wherein the external device is configured to receive the body condition information (as disclosed by Bhardwaj), and analyze user's present health conditions by comparing a change rate in the temperature of the at least one part of the user body with a predetermined change rate in temperature of the at least one part of the user body that is pre-defined in reference health information (as taught by Bhardwaj and Proud) and comparing the humidity of the at least one part of the user body with a predetermined humidity of the at least one part of the user body that is pre-defined in the reference health information (as taught by Bhardwaj, Rice and Proud), wherein the method further comprises: displaying a recommendation interface on a display (as disclosed by Bhardwaj), the recommendation interface comprising at least one recommended item corresponding to at least one recommendation part of the user body among the plurality of parts (as taught by Wu), recommended time of the adjusting operations of the health care operation (as taught by Shafieloo), and recommended strength of the adjusting operations of the health care operation (as taught by Shafieloo), that are recommended based on the user's present health conditions (as taught by Shafieloo), receiving the user control information in response to a user input changing the at least one part of the user body to the at least one recommendation part and changing at least one adjusting operation to another adjusting operation having the recommended time and the recommended strength among the adjusting operations (as taught by Wu and Shafieloo), and changing the health care operation from the at least one part to the at least one recommendation part and changing a time and a strength of the adjusting operations of the health care operation to correspond to the another adjusting operation (as taught by Wu and Shafieloo), and wherein the health care operation performed for the at least one recommendation part comprises the operation adjusting the humidity among the adjusting operations that comprises opening a part of the electronic device worn on the user body to adjust the humidity of the at least one recommendation part (as taught by Flechsig and Shim) based on the analyzed present health conditions (as disclosed by Bhardwaj and as taught by Flechsig). 
Regarding claim 10, the modified Bhardwaj method discloses that the health care operation further comprises providing a massage to the user body (the operation implementing device 21 is a positively and negatively charged conductive insole having an anode 22, having a positive charge, and cathode 23, having a negative charge, to provide a low frequency electromassage to the foot of the user, see paras. [0033] and [0037] of Wu).
	Regarding claim 15, in figures 3-5 Bhardwaj discloses a display device (computing device 320) comprising: a display 321 (the display 321 displays user health information, see col. 7 lines 35-42 and col. 16 lines 47-60); a storage (main memory 604 and static memory 606) configured to store reference health information (the storage 604/606 stores sensory data and data from a network database having user profile information, see col. 17 lines 17-21 col. 19 lines 10-32 and lines 50-57); a communication circuitry (the display device 320 wirelessly communicates, using Bluetooth, with a wearable item/sensor 316 to provide the sensing data to the display device 320, see col. 6 line 55 to col. 7 line 3) configured to communicate with an external device (wearable items/sensors 316) which is worn on a user body (the electronic device 316 are shoes worn on the feet of the user, aside from other wearable items/sensors 302-314, see fig. 3), wherein the external device 316 is configured to sense, by using a plurality of sensors, sensing data related to the user body, generate body condition information comprising information about a temperature from among a plurality of parts including feet of the user body (the electronic device 316 includes a plurality of sensors including a moisture sensor, a contact sensor, a galvanic skin response sensor and a temperature sensor and the plurality of sensors provide sensing data related to the user body such as the skin temperature of the user and the weight of the user, see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8), and a processor (the display device 320 includes a processor, see col. 7 line 63 to col. 8 line 2) configured to: control the communication circuitry to receive the body condition information of the external device 316 from the external device 316 (the processor controls the communication circuitry to have the display device 320 receive the sensing data, including the body condition information, from the external device’s 316 plurality of sensors, see col. 7 lines 26-42), analyze present health conditions of a user by comparing the user’s current change in weight with a weight gain trend (the plurality of sensors include pressure sensors to determine the user’s weight, the sensed weight being used to determine the user’s weight change, see col. 15 lines 31-53; the sensed weight change being sent to a sensor data analysis module 404, the sensor data analysis module 404 using the data to determine if the weight change, when compared to a previously recorded predetermined weight gain trend with a user profile module’s 406 user profile information, requires to change their level of physical activity or dietary habits, see col. 16 line 31 to col. 17 line 28 and col. 19 lines 10-23), based on the analyzed user's present health conditions of the user, identify at least one recommendation item and control the display 321 to display a recommendation user interface including at least one recommended item (a plurality of recommended items are provided to the user on the recommendation interface, the plurality of recommended items including a recommended physical activity and duration of said physical activity, a recommended diet and a recommended shoe product, see col. 16 line 47 to col. 17 line 16).
	The modified Bhardwaj device discloses everything claimed including plurality of sensors obtaining body condition, but lacks a detailed description of the body condition information comprising information about a humidity of at least one part of the user body.
However, in figure 3 Rice teaches that body condition information of the user comprises information about the humidity of a part of the user body (a humidity sensor senses the humidity of the part of the user body, see para. [0187], the sensed humidity being sent to a processor 202, see para. [0186]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhardwaj’s electronic device with the addition of a humidity sensor to obtain humidity data of the part of the user body as body condition information, as taught by Rice, to record performance data of the user while the wearable device is in use, see para. [0094] of Rice.
The modified Bhardwaj device discloses everything as claimed but lacks a detailed description of the plurality of sensors sensing data for and generating body condition information comprising information about a vibration of the plurality of parts of the user.
However, in figures 3 and 5A Siores teaches that a wearable electric device includes an vibration sensor for sensing data and generating body condition information comprising information about a vibration of the foot of the user (the wearable electric device is worn on the feet of the user, see page 2 lines 28-34, and includes the vibration sensor, which is an electromechanical sensor, for detecting mechanical vibratory signals emitted from the user’s users body, see page 2 lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj electric device with the addition of a vibration sensor to obtain vibration data of the part of the user body as body condition information, as taught by Siores, to be able to allow the electric device to detect and monitor body tremors caused by the user, see page 2 lines 5-6 and lines 38-42 of Siores.
The modified Bhardwaj device discloses everything as claimed, but lacks a detailed description of performing a health care operation having an operation state from among a plurality of operation states with regard to the user body, and based a user selection from among the plurality of operation states of the external device, wherein the health care operation comprises adjusting operations that adjust the temperature of the at least one part of the user body, control the communication circuitry to receive the operation state information of the external device from the external device, wherein the operation state information comprises information about the at least one part of the user body to which the health care operation is applied, a time of the adjusting operations of the health care operation, and a strength of the adjusting operations of the health care operation. 
However, in figures 1-8 Wu discloses an external device 2 to be worn on a user body (the external device is worn on the feet on the user, see para. [0033]), the external device 2 comprising: a massage device 21 comprising circuitry and configured to perform a health care operation having an operation state from among a plurality of operation states (the massage device 21, comprising circuitry used to connect to a motherboard 241, performs a health care operation having a state of a plurality of states including a state of providing an electro-therapeutic massage and a state of using a sensor 22/23 to generate the user’s body condition information, see paras. [0040]-[0042]); a communication circuitry 242 configured to communicate with a display device 3 (the communication circuitry 242 uses Bluetooth to communicate with the display device 3, see para. [0037]); and a processor 241 configured to: control the communication circuitry 242 to transmit the body condition information and operation state information of the massage device 21 to the display device 3 (the processor 241 controls the communication circuitry 242 to transmit the body condition information and operation state information of the massage device 21 to the display device 3 so that the user or medical experts can analyze the data, see paras. [0037]-[0039] and [0042]), receive user control information from the display device 3 through the communication circuitry 242 (the user provides controller information via the display device 3 and communication circuitry 242, see paras. [0037]-[0039] and [0042]), the user control information including a user selection from among the plurality of operation states of the massage device 21 based on transmitted operation state information (the user chooses to select a plurality of operation states including the massage device 21 providing a plurality of user customized massages, where the massage parameters are varied, and including an operation state where the massage device 21 senses and records user body condition information, see paras. [0037]-[0039] and [0042]), and control the massage device 21 to perform the health care operation of the operation state corresponding to the user selection included in the received user control information (the user uses the display device 3 to transmit a user selection, that the user selected via the display device 3 which includes user control information, both of which are sent to the processor 241, via the communication circuitry 242, so that the processor 241 can actuate the massage device 21 to perform a health care operation, see paras. [0037]-[0039] and [0042]), the health care operation comprises an adjusting operation of adjusting a massage applied to the foot of the user body (the massage device 21 is a positively and negatively charged conductive insole having an anode 22, having a positive charge, and cathode 23, having a negative charge, to provide a low frequency electromassage to the foot of the user, see paras. [0033] and [0037]), the operation state information comprises information about the at least one part of the user body to which the health care operation is applied (the operation state information includes the physiological signals of the foot, see para. [0040]), a time of the adjusting operations of the health care operation (the user can view and set a duration for the adjusting operation of the health care operation of the massage, see para. [0040]), and a strength of the adjusting operations of the health care operation (the user can view and set a strength for the adjusting operation of the health care operation of the massage, see fig. 4 and para. [0040]), wherein the processor 241 is further configured to receive user control information in response to a user input changing the at least one part of the user body to another part of the user body and the user input including changing the time and strength of the health care operation (the electronic device is worn over a part of the body includes both feet of the user, see para. [0011] and [0016], and the user inputs the desired foot to apply the massage to, a desired strength and a desired time of the massage, see para. [0040]), the processor 241 changing the health care operation from the at least one part to the other part of the user body and the processor 241 changing the time and strength of the adjusting operations of the health care operation to correspond to the another adjusting operation (the processor 241 changes the massage health care operation to target the selected part of the user body and changes the time and strength to correspond to the user selected time and strength, see para. [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj device to include an operation implementing device configured to perform a health care operation having an operation state from among a plurality of operation states, to have modified the modified Bhardwaj processor to control the operation implementing device and to control the communication circuitry to transmit the operation state information of the operation implementing device to the external device and to receive user control information from the external device, as taught by Wu, to be able to allow the electronic device to provide a massage to the user and to allow the user to be able to adjust and control the electronic device to improve the comfort of the user.
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the temperature of the at least one part of the user body.
However, in figures 1-2 Martin teaches that a health care operation comprises adjusting a temperature of a part of the user body (a thermoelectric module 10 adjusts the temperature of the foot of the user when a temperature sensor 13 senses a temperature outside of a desired temperature range, see paras. [0033]-[0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj device with the addition of a thermoelectric module and to have modified the modified Bhardwaj processor to perform a health care operation of adjusting a temperature of a part of the user body based on the temperature sensor, as taught by Martin, to provide more comfort to the user when the wearable device is worn.
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the humidity of the at least one part of the user body.
However, in figures 2 and 5B Flechsig teaches that a health care operation comprises adjusting a humidity of a foot of the user body (a fan 3 is placed at the toe region 7 of the shoe and, when a thermal switch 22 senses that the temperature within the shoe is too high, the fan 3 is actuated to blow air into the shoe to adjust the humidity, by moving air with excessive moisture away from the shoe’s interior, of the shoe, see fig. 2 and paras. [0029]-[0030]; additionally, an ON/OFF switch 12 allows the user to control when the fan 3 is turned off and on, see fig. 5B and para. [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the and to have modified the  modified Bhardwaj processor to perform a health care operation of adjusting a humidity of a part of the user body based on sensor feedback, as taught by Flechsig, to provide a practical and affordable way to eliminate the discomfort associated with wearing shoes for an extended period of time, see para. [0006] of Flechsig. 
The modified Bhardwaj device discloses everything as claimed including the operation implementing device, as taught by Wu, but lacks a detailed description of the health care operation comprising adjusting operations that adjust the vibration of the at least one part of the user body.
However, in figures 1-2 Pang teaches that a pulse generator 40 of a conductive shoe sole 10 has a positive pole 21 and a negative pole 22 that generate a vibration massage to the user (the pulse generator 40 receives control instruction, via remote control signal receiver 60, from a user operating a remote, the pulse generator 40 generating a pulsating vibratory massage to the foot when instructed by the user, see paras. [0025]-[0026] and [0030]; the pulse generator 40 including the intensity of the pulsating vibratory massage, see paras. [0033], [0042] and [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor and insole of the modified Bhardwaj device to adjust a vibration applied to the user’s foot and to have the operation state information to include information about vibration the foot of the user, as taught by Pang, to provide an alternative massage to the user.
The modified Bhardwaj device discloses everything as claimed including that the plurality of sensors generate body condition information regarding the temperature of the plurality of parts of the user (the plurality of sensors generate body condition information related to the user’s skin temperature, see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8 of Bhardwaj), but lacks a detailed description of analyzing the user’s present health conditions by comparing a change rate in temperature of the at least one part of the user body with a predetermined change rate in temperature of the at least one part of the user body. 
However, in figures 3 and 26 Proud teaches that a monitoring device 10 analyzes a user’s present health conditions by comparing a change rate in temperature with a predetermined change rate in temperature of the user’s body that is pre-defined in reference health information (the monitoring device 10 includes sensors 14 which obtain body condition information include the user’s skin temperature, see para. [0232], and analyzes the change rate in the skin temperature by comparing the change rate in the skin temperature with a baseline change rate in skin temperature, the monitoring device 10 displaying the analyzed user present health conditions to the user, see para. [0209] lines 1-4 and paras. [0255]-[0256]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj external device with the addition of analyzing the user’s present health conditions by comparing a change rate in temperature with a predetermined change rate in temperature, as taught by Proud, to be able to allow the external device to provide up-to-date feedback regarding the user’s health status.
The modified Bhardwaj device discloses everything as claimed including that the plurality of sensors includes the humidity sensor, as taught by Rice, to generate body condition information regarding the humidity of the plurality of parts of the user (the plurality of sensors generates body condition information related to the humidity of the user, see paras. [0186]-[0187] of Rice and see col. 13 lines 30-50, col. 15 lines 31-39 and claim 8 of Bhardwaj), but lacks a detailed description of analyzing the user’s present health conditions by comparing the humidity of the at least one part of the user body with a predetermined humidity of the at least one part of the user body that is pre-defined in reference health information. 
However, Bhardwaj discloses that the external device analyzes the user’s present health conditions by comparing the change rate of information of the body condition information with a predetermined change rate of the information of the body condition information that is pre-defined in the reference health information (the information of the body condition information is the weight change of the user and the information is compared to a weight change trend that is part of the user profile information provided by the user profile module 406, see col. 16 line 31 to col. 17 line 28 and col. 19 lines 10-23 of Bhardwaj). The modified Bhardwaj device further discloses that a monitoring device 10 includes sensors 14 which obtain a variety of body condition information parameters related to the user’s health, see para. [0232], and that the monitoring device 10 obtains and compares a sensor 14 signal with a pre-defined threshold to determine if an alert is to be provided to the user, the monitoring device 10 displaying the analyzed user present health conditions to the user, see para. [0209] lines 1-4 and paras. [0255]-[0256]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj external device to compare the humidity of the part of the body with a predetermined humidity that is pre-defined in reference health information for the part of the body, as taught by Proud, to be able to allow the external device to provide additional up-to-date feedback regarding the user’s health status.
The modified Bhardwaj device discloses that, based on the analyzed user's present health conditions of the user, identify at least one recommendation part of the user body among the plurality of parts from among the plurality of parts of the user body (the processor 241 identifying a recommended part, being the user’s foot, which the health care operation is applied to, see paras. [0039]-[0042] of Wu), but lacks a detailed description of identifying a recommended time of the adjusting operations of the health care operation and a recommended strength of the adjusting operations of the health care operation from among the plurality of parts of the user body. 
However, in figures 2-3 and 20 and Shafieloo teaches that an external device 15 identifies a recommended time of the adjusting operations of the health care operation and a recommended strength of the adjusting operations of the health care operation from among the plurality of parts of the user body based on analyzed present health conditions of the user obtained from sensors (the operation implementing device 110 includes sensors which receive body condition information data, as range of motion and movement data of the foot of the user, from the user and the external device 15 includes a user interface, which analyzes the body condition information, and displays suggestions to the user in the form of modified treatment patterns, treatment durations and treatment intensities for the user to select so that the user is capable of receiving a personalized massage based on their body condition information, see abstract and paras. [0013], [0043]-[0050], [0053], [0058] and [0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj processor, sensors and external device to identify a recommended time and strength of an adjusting operation based on the analyzed present health conditions of the user, as taught by Shafieloo, to more effectively treat a user experiencing pain in the part of the body that the device is worn over, see paras. [0011] and [0016] of Shafieloo. 



The modified Bhardwaj device discloses controlling the display, as disclosed by Bhardwaj, to display the recommendation user interface comprising at least one recommended item corresponding to at least one recommendation part of the user body among the plurality of parts, a recommended time of the adjusting operations of the health care operation, and recommended strength of the adjusting operations of the health care operation, that are recommended based on the user's present health conditions (the user’s body condition information is used to determine if the current treatment regimen applied to the user’s body, provided by the operation implementing device 110, is effective to treat the user’s current health condition, the operation state information being adjusted to provide an updated treatment regimen to the user when the present body condition of the user is compared and analyzed against the user’s predetermined reference health information, provided as user entered data related to pain experienced by the user, the updated treatment regimen including a recommended strength and time for the adjusted health care operation, see paras. [0049]-[0052] of Shafieloo; the processor 241 identifying a recommended part, being the user’s foot, which the health care operation is applied to, see paras. [0039]-[0042] of Wu), generate user control information in response to a user input changing the at least one part of the user body to the at least one recommendation part and changing at least one adjusting operation to another adjusting operation having the recommended time and the recommended strength among the adjusting operations (user control information is generated when the user provides input to select and confirm the displayed recommended part of the body and the displayed recommended time and strength of the recommended adjusting operation, see paras. [0037]-[0039] and [0042] of Wu and see paras. [0049]-[0052] of Shafieloo) and transmit the user control information to the external device (the user control information is transmitted to the external device, see col. 6 line 55 to col. 7 line 3 see paras. [0039]-[0042] of Wu), wherein the external device is further configured to receive the user control information and change the at least one part of the user body to the at least one recommendation part and change a time and a strength of the adjusting operations of the health care operation to correspond to the another adjusting operation (the recommended part, as taught by Wu, and updated adjusting operation having the recommended time and recommended strength, as taught by Shafieloo, are displayed to the user and, therefore, the user is able to provide user input as user control information when the user inputs confirmation of the updated part and adjusting operation, see paras. [0037]-[0039] and [0042] of Wu; the processor modifying the health care operation to use the recommended part, the recommended time and the recommended strength, see paras. [0049]-[0052] of Shafieloo and see paras. [0037]-[0039] and [0042] of Wu).
The modified Bhardwaj device discloses that the health care operation performed for the at least one recommendation part comprises the operation of adjusting the humidity among the adjusting operations includes the processor controlling a fan, placed on a toe section of the electronic device (see fig. 2 of Flechsig), based on the analyzed user's present health conditions, as disclosed by Bhardwaj, where the users present health conditions being as determined by the humidity sensor, as taught by Rice and Flechsig, such that the fan moves air with excessive moisture away from the interior of the electronic device, as taught by Flechsig, but lacks a detailed description of the operation of adjusting the humidity comprising opening a part of the electronic device worn on the user body to adjust the humidity of the at least one recommendation part.
However, in figures 5B and 6A-6B Shim teaches that an operation of adjusting the humidity comprising opening a part 35 of a device 10 worn on the user body to adjust the humidity of the foot of the user body (a pump 31 includes the part 35, the part being a valve that opens to allow the pump 31 to move moist air away from the shoe’s interior, the moist air traveling through the part 35 and exiting via an exhaust opening 34, see paras. [0171] and [0267] lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fan of the modified Bhardwaj device with the part of Shim's device since it is merely a substitution of one known type of humidity adjuster with another known type of humidity adjuster, and it appears that the modified Bhardwaj device would perform equally well when adjusting the humidity of the electronic device.


wherein the health care operation performed for the at least one recommendation part comprises the operation adjusting the humidity among the adjusting operations that comprises opening a part of a device worn on the user body to adjust the humidity of the at least one recommendation part based on the analyzed present health conditions of the user.



Claims 4, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., Rice et al., Siores et al., Wu, Shafieloo, Martin, Flechsig et al., Pang, Proud and Shim as applied to claims 3 and 8 above, and further in view of Zummer et al. (7,614,168 B1) and Rosenberg (2006/0248750 A1).
Regarding claim 4, the modified Bhardwaj device discloses everything as claimed including the operation implementing device including a massage device for massaging the feet of the user, as taught by Wu, but lacks a detailed description of a massage device comprising a plurality of projections which are arranged corresponding to the certain part of the user body and capable of selectively protruding, and the operation state comprises at least one of a protruding state and a protruding extent of each of the plurality of projections.
	However, in figures 5A-5C Zummer teaches that a massage device 10 comprises a plurality of projections 36/38 which are arranged corresponding to a certain part of the user body and capable of selectively protruding (the projections 36/38 are controlled to selectively protrude to provide a massage to alternate areas of the user's foot, see col. 5, lines 59-67 and col. 6, lines 1-3), and the operation state comprises at least one of protruding state and a protruding extent of each of the plurality of projections 36/38 (the projections 36/38 are controlled by a pump 34 to selectively protrude and not protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj massage device with the addition of a plurality of projections which are arranged corresponding to a certain part of the user body and capable of selectively protruding as taught by Zummer to produce an additional massaging effect to selected portions of the user’s foot, see col. 5, lines 59-67 and col. 6, lines 1-3 of Zummer.
	The modified Bhardwaj device does not explicitly disclose that the massage device’s driver is controlled via user control information sent from the external device.
	However, Rosenberg teaches that an external device transmits user control information to control a massage device 10 (projections 12/14/16 within the massage device 10 are controlled by the user's input, the input being that of how much fluid a driver 27/28 provides to the projections 12/14/16, which is transmitted from a mobile phone, see para. [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj processor to control the driver of the massage device, as taught by Rosenberg, to allow the user to control the intensity of the massage provided by the massage unit’s plurality of projections, see para. [0038] of Rosenberg.
	Regarding claim 6, the modified Bhardwaj device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage unit comprises a driver configured to supply an electrorheological fluid (ER) fluid to the plurality of projections, and apply an electric field to a projection of the plurality of projections to be protruded from among the plurality of projections.
	However, in figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an electrorheological fluid to the plurality of projections 12/14/16, and apply an electric field to a projection of the plurality of projections 12/14/16 to be protruded among the plurality of projections (the driver 27/28 allows electrorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies an electric field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [0028]- [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj driver and fluid to supply an electrorheological fluid to the plurality of projections, and apply an electric field to a projection to be protruded among the plurality of projections, as taught by Rosenberg, to provide a low power system capable of rapidly protruding a selected projection or projections, see paras. [0001] and [0026] of Rosenberg.
	Regarding claim 7, the modified Bhardwaj device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage device comprises a driver configured to supply a magnetorheological fluid (MR) fluid to the plurality of projections, and apply a magnetic field to a projection the plurality of projections to be protruded from among the plurality of projections.
	However, in figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an magnetorheological fluid to the plurality of projections 12/14/16, and apply a magnetic field to a projection to be protruded among the plurality of projections 12/14/16 (the driver 27/28 allows magnetorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies a magnetic field to one or more of the plurality of projections 12/14/16 to have the selected projection or projections protrude, see paras. [(0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj driver and fluid to supply an magnetorheological fluid to the plurality of projections, and apply a magnetic field to a projection to be protruded among the plurality of projections, as taught by Rosenberg, to rapidly protrude selected projection or projections, see paras. [0001] and [0027] of Rosenberg.
	Regarding claim 11, the modified Bhardwaj method discloses the step of providing of the massage comprises making at least one projection from among a plurality of projections, which are arranged corresponding to a part of the user body and capable of selectively protruding, protrude as recited in the rejection of claim 4 above.
	Regarding claim 12, the modified Bhardwaj method discloses that the step of making of at least one projection from among the plurality of projections 36/38 (of Zummer) protrude comprises: supplying fluid so that the plurality of projections is varied in protruding states, respectively; and selectively preventing the fluid from flowing (the projections 36/38 are controlled by the pump 34 to selectively protrude and not protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16 of Zummer).
Regarding claim 13, the modified Bhardwaj method discloses that the step of making the at least one projection from among the plurality of projections protrude comprises: supplying an electrorheological fluid to the plurality of projections; and applying an electric field to a projection of the plurality of projections to be protruded from among the plurality of projections as recited in the rejection of claim 6 above.
Regarding claim 14, the modified Bhardwaj method discloses that that the step of making the at least one projection from among the plurality of projections protrude comprises: supplying a magnetorheological fluid to the plurality of projections; and applying a magnetic field to a projection of the plurality of projections to be protruded from among the plurality of projections as recited in the rejection of claim 7 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al., Rice et al., Siores et al., Wu, Shafieloo, Martin, Flechsig et al., Pang, Proud, Shim, Zummer et al. and Rosenberg as applied to claim 4 above, and further in view of Molyneux et al. (2014/0165427 A1).
Regarding claim 5, the modified Bhardwaj device discloses that the massage device, as taught by Wu and Zummer comprises a driver, as taught by Zummer, configured to supply fluid so that the plurality of projections, as taught by Zummer, are varied in the protruding states, respectively, based on the user control information, as taught by Rosenberg (the projections 36/38 are controlled by the driver 34 to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16 of Zummer; the supply of fluid to the projections being based on user control information, see para. [0038] of Rosenberg), but does not disclose a gate configured to selectively prevent the fluid from flowing into the driver corresponding to each of the plurality of projections.
	However, in figure 3 Molyneux teaches a gate 126 configured to selectively prevent the fluid from flowing in the driver corresponding to the plurality of projections 122/124 (the gate 126, which is electronically controlled by ECU 150, is actuated to prevent fluid flowing from a driver, connected to reservoir 124 but not shown in the figures, to the plurality of projections 122/124, see paras. [0030]-[0032] and [0035]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bhardwaj massage unit with the addition of a gate, as taught by Molyneux, to more accurately allow the plurality of projections to achieve a target pressure, see para. [0004] of Molyneux.
Response to Arguments
Applicant’s arguments with respect to claims the 35 U.S.C. 103 rejections of claims 1, 3-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aleksov et al.) are cited to show external devices for sensing and providing recommendations to a user based on present health conditions.
Rawls-Meehan (2013/0289770 A1) is cited to show a device for sensing vibration of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785